                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                            CHARLESTON DIVISION

ANTHONY WRIGHT, DANIEL HANSON,)
and KENNETH PRIVETTE, all individually)
and on behalf of all others similarly situated,)
                                               )          No. 2:17-cv-02654-DCN
                       Plaintiffs,             )
                                               )                  ORDER
              vs.                              )
                                               )
WASTE PRO USA, INC.,                           )
WASTE PRO OF FLORIDA, INC.,                    )
WASTE PRO OF SOUTH CAROLINA,                   )
INC., and WASTE PRO OF NORTH                   )
CAROLINA, INC.,                                )
                                               )
                       Defendants.             )
                                               )

       The following matter is before the court on defendants Waste Pro of South

Carolina (“Waste Pro SC”) and Waste Pro of North Carolina’s (“Waste Pro NC”)

(collectively, “defendants”) motion to dismiss for lack of subject-matter jurisdiction,

failure to state a claim, and preemption, ECF No. 178. For the reasons discussed below,

the court denies the motion, severs the lawsuit, and orders plaintiffs to file amended

complaints consistent with this order.

                                   I. BACKGROUND

       Plaintiffs brought this action against defendants individually and on a collective

and class-wide basis. Plaintiffs are waste disposal drivers for defendants. They claim

that, due to the defendants’ company-wide policies, they were deprived of wages for

hours actually worked. According to plaintiffs, defendants did this in the following

ways: (1) erroneously calculating their prevailing hourly rate; (2) only paying plaintiffs

“half-time” for all hours worked over forty hours in a given workweek; (3) requiring

                                              1
them to perform pre-shift and post-shift duties while not clocked in; and (4) automatically

deducting thirty minutes for lunch breaks that defendants knew plaintiffs worked through.

Plaintiffs bring this action on behalf of all other similarly situated non-exempt waste

disposal drivers who were paid a day rate and who have been employed by Waste Pro

entities throughout the United States, at any time from September 29, 2014 through the

final disposition of this matter. Plaintiffs all filed consent forms to join this collective

action lawsuit against Waste Pro USA. ECF Nos. 30-3, 30-4, 30-5. However, each

plaintiff specifies that they work or worked for a particular Waste Pro facility—plaintiff

Anthony Wright worked at Waste Pro’s facility in Florida, plaintiff Daniel Hansen in

South Carolina, and plaintiff Kenneth Privette in North Carolina.

        The procedural history of this case is complex. Plaintiffs filed suit in this court on

October 2, 2017 against Waste Pro SC, Waste Pro NC, Waste Pro of Florida, Inc.

(“Waste Pro FL”), and Waste Pro USA, Inc. (“Waste Pro USA”). Plaintiffs filed their

second amended complaint on December 5, 2017, bringing the following causes of

action: (1) violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq.;

(2) violation of the South Carolina Payment of Wages Act (“SCPWA”), South Carolina

Code §§ 41-10-10, et seq.; and (3) violation of the North Carolina Wage and Hour Act,

North Carolina General Statutes §§ 95-25.1, et seq.. ECF No. 30-2. On December 20,

2017, Waste Pro USA and Waste Pro FL filed a motion to dismiss for lack of subject

matter jurisdiction, lack of personal jurisdiction, and failure to state a claim, and also

seeking the dismissal of plaintiffs’ North Carolina claim based on preemption grounds.

ECF Nos. 37 and 38. Waste Pro SC and Waste Pro NC filed nearly identical motions that

same day but declined to file motions to dismiss for lack of personal jurisdiction. ECF



                                               2
Nos. 39 and 40. On January 16, 2018, plaintiffs filed virtually identical responses to all

of the motions. ECF Nos. 46, 47, 48, and 49. On February 2, 2018, defendants filed a

joint reply to those responses. ECF No. 54. Pursuant to the court’s order to conduct

jurisdictional discovery, Waste Pre USA and Waste Pro FL filed their supplemental

briefing on the personal jurisdiction issue on November 30, 2018, ECF No. 124, and

plaintiffs filed their supplemental briefing on February 15, 2019, ECF No. 141.

Defendants filed a reply to plaintiffs’ brief on February 25, 2019. ECF No. 143.

    On July 25, 2019, the court filed an order granting Waste Pro USA’s and Waste Pro

FL’s motion to dismiss for lack of personal jurisdiction and dismissing those defendants

from the case (the “July 25 Order”). Accordingly, the court dismissed all plaintiffs who

were not employed by the remaining defendants, Waste Pro SC and Waste Pro NC.

Because he was an employee of Waste Pro FL, Wright was dismissed from the case as a

plaintiff. The July 25 Order further found that plaintiffs lacked standing to jointly assert

claims against Waste Pro SC and Waste Pro NC and ordered plaintiffs to file an amended

complaint in which the plaintiffs employed by Waste Pro NC (the “North Carolina

plaintiffs”) would proceed against Waste Pro NC or the plaintiffs employed by Waste Pro

SC (the “South Carolina plaintiffs”) would proceed against Waste Pro SC. Instead, on

August 9, 2019, plaintiffs collectively filed their Third Amended Complaint, ECF No.

173, under which they proceeded jointly against Waste Pro SC and Waste Pro NC. On

August 23, 2019, defendants filed a motion to dismiss the Third Amended Complaint,

ECF No. 178. On September 6, 2019, plaintiffs responded in opposition, ECF No. 181,

to which the defendants replied on September 13, 2019, ECF No. 184. The court held a




                                              3
hearing on the matter on October 25, 2019. The matter has been fully briefed and is now

ripe for the court’s review.

                                     II. STANDARD

       A. Motion to Dismiss for Lack of Subject Matter Jurisdiction

       Defendants’ standing argument implicates this court’s subject matter jurisdiction

and is governed by Rule 12(b)(1). Crumbling v. Miyabi Murrells Inlet, LLC, 192 F.

Supp. 3d 640, 643 (D.S.C. 2016). The determination of subject matter jurisdiction must

be made at the outset before any determination on the merits. Steel Co. v. Citizens for a

Better Environment, 523 U.S. 83 (1998). “The plaintiff bears the burden of persuasion if

subject matter jurisdiction is challenged under Rule 12(b)(1).” Williams v. United States,

50 F.3d 299, 304 (4th Cir. 1995). If the plaintiff cannot overcome this burden, then the

claim must be dismissed. Welch v. United States, 409 F.3d 646, 651 (4th Cir. 2005).

When a party contends that “the complaint [] fails to allege facts upon which subject

matter jurisdiction can be based[,] . . . all the facts alleged in the complaint are assumed

to be true.” Luna-Reyes v. RFI Const., LLC, 57 F. Supp. 3d 495, 499 (M.D.N.C. 2014)

(quoting Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982)). “[A] trial court should

dismiss under Rule 12(b)(1) only when the jurisdictional allegations are ‘clearly . . .

immaterial, made solely for the purpose of obtaining jurisdiction or where such a claim is

wholly unsubstantial and frivolous.’” Kerns v. United States, 585 F.3d 187, 193 (4th Cir.

2009) (quoting Bell v. Hood, 327 U.S. 678, 682 (1946)).

       B. Motion to Dismiss for Failure to State a Claim

       Under Federal Rule of Civil Procedure 12(b)(6), a party may move to dismiss for

“failure to state a claim upon which relief can be granted.” When considering a Rule



                                              4
12(b)(6) motion to dismiss, the court must accept the plaintiff’s factual allegations as true

and draw all reasonable inferences in the plaintiff’s favor. See E.I. du Pont de Nemours

& Co. v. Kolon Indus., 637 F.3d 435, 440 (4th Cir. 2011). But “the tenet that a court

must accept as true all of the allegations contained in a complaint is inapplicable to legal

conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). On a motion to dismiss, the

court’s task is limited to determining whether the complaint states a “plausible claim for

relief.” Id. at 679. Although Rule 8(a)(2) requires only a “short and plain statement of

the claim showing that the pleader is entitled to relief,” “a formulaic recitation of the

elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007). The “complaint must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 570).

                                    III. DISCUSSION

       Defendants assert five grounds for their motion to dismiss: (1) plaintiffs’ consent

forms are insufficient under the FLSA, (2) the court lacks subject matter jurisdiction

based on the plaintiffs’ lack of standing, (3) the Third Amended Complaint fails to state a

claim against each defendant, (4) plaintiffs’ FLSA claims are barred by the Motor Carrier

Act exemption, and (5) plaintiffs’ SCWPA claims are preempted by the FLSA. The court

addresses each ground in turn.

       A. Sufficiency of Consents

       Defendants argue that the consent forms of Hansen and Privette are insufficient

for their claims against Waste Pro SC and Waste Pro NC. Plaintiffs filed consent forms

to join this lawsuit, as required by the FLSA, in conjunction with their previous



                                               5
complaint. In those forms, plaintiffs stated their consent “to participate in a collective

action lawsuit against Waste Pro USA, Inc.” ECF Nos. 1-1 and 1-2. Since plaintiffs’

filing of their consent forms, the court has dismissed Waste Pro USA from the case.

Defendants now argue that plaintiffs’ consents, which continue to support their claims

against Waste Pro SC and Waste Pro NC, are insufficient because they name Waste Pro

USA as the defendant, not Waste Pro SC or Waste Pro NC. Because consent forms under

these circumstances provide consent for the collective action, rather than for a specific

claim, the consents are sufficient.

       “No employee shall be a party plaintiff to any [collective FLSA] action unless he

gives his consent in writing to become such a party and such consent is filed in the court

in which such action is brought.” 29 U.S.C. § 216. Consents are to be interpreted

“according to the plain meaning of their language.” Turner v. BFI Waste Servs., LLC,

292 F. Supp. 3d 650, 653 (D.S.C. 2017). Plain-meaning construction, however, does not

require the court to be overly formalistic in interpreting consents. This court has held that

FLSA opt-in plaintiffs do not consent to join specific claims of a collective FLSA action,

but rather, consent to “join the action as a whole.” Id. at 654 (citing Prickett v. DeKalb

County, 349 F.3d 1297 (11th Cir. 2003)). In so holding, the court noted both the

language and the spirit of the statute demanded this construction:

       Section 216(b) of the FLSA, which authorizes a plaintiff to sue his or her
       employer for overtime or wage law violations, authorizes “[a]n action to
       recover the liability prescribed” by the FLSA and provides that, by
       consenting in writing, or “opting in,” an employee may become a plaintiff
       to “any such action.” 29 U.S.C. § 216(b) (emphasis added). The statute does
       not say that an employee may become a plaintiff to any such “claim.” If
       Congress wished to parse out that plaintiffs needed to opt in to each FLSA
       claim, it would have replaced the word “action” with “claim” in § 216(b).
       It did not do so. Therefore, the plain language of the FLSA weighs in favor
       of finding that plaintiffs opt-in to a FLSA action, not just a FLSA claim.

                                              6
        ...

        Ultimately, the FLSA is a remedial statute that “has been construed liberally
        to apply to the furthest reaches consistent with congressional direction.”
        Prickett, 349 F.3d at 1296. Construing the language of § 216(b) liberally in
        favor of the employees, this court follows Prickett and the many courts that
        have interpreted it to hold that once a FLSA action has been conditionally
        certified, opt-in plaintiffs become parties to the FLSA action as a whole.

Id. at 652, 654.

        Therefore, plaintiffs’ consent to opt into the collective FLSA action against

Waste Pro USA applies to the entirety of the collective FLSA action, not just to claims

against that defendant. Thus, plaintiffs’ consent forms are sufficient for their claims

against Waste Pro SC and for their claims against Waste Pro NC. For these reasons, the

court rejects this ground for defendants’ motion to dismiss.

        To prevent further confusion or controversy on this front, the court grants

plaintiffs the option to re-file consent forms that clearly indicate consent to the current

actions against Waste Pro SC and Waste Pro NC. If plaintiffs so elect, the date of any

new consent will relate back to the filing of the corresponding originally filed consent for

the purposes of the statute of limitations. This relation back will apply only to those new

consents by plaintiffs who filed consents with the court within the limitations period.

The tolling of the statute of limitations for plaintiffs yet to be joined is the subject of

another motion and not yet ripe for the court’s consideration.

        B. Standing

        Defendants next argue that this court is without subject matter jurisdiction

because plaintiffs do not have standing to sue both Waste Pro SC and Waste Pro NC in

the same action based on the July 25 Order. In that order, the court found that plaintiffs



                                               7
lacked standing to jointly sue Waste Pro SC and Waste Pro NC and ordered plaintiffs to

file an amended complaint. ECF No. 170. Now, defendants argue that plaintiffs’ Third

Amended Complaint did not cure their standing defect because plaintiffs still proceed

together in one action against Waste Pro SC and Waste Pro NC. Although defendants are

correct that the Third Amended Complaint is flawed, that flaw is not a lack of standing.

Instead, the Third Amended Complaint improperly joins plaintiffs’ claims against

defendants under Fed. R. Civ. Pro. 21.

       The parties’ opposing positions on this issue stem from their differing

interpretations of the July 25 Order, which dismissed Waste Pro USA and Waste Pro FL

the current action. Therefore, before confronting the merits of the standing issue, it

behooves the court to revisit that order and clarify its holding. In its July 25 Order, the

court found that plaintiffs lacked standing to proceed simultaneously against Waste Pro

NC and Waste Pro SC. The court, having dismissed Waste Pro USA from the lawsuit,

first reasoned that Waste Pro NC and Waste Pro SC were not joint employers, based on

the factors the Fourth Circuit espoused in Hall v. DIRECTV, LLC, 846 F.3d 757, 769–70

(4th Cir. 2017), cert. denied, 138 S. Ct. 635 (2018). Therefore, without Waste Pro USA

providing the necessary link between Waste Pro NC and Waste Pro SC, the employees of

Waste Pro SC and Waste Pro NC could not jointly allege harms against both employers

because the South Carolina plaintiffs did not have standing to sue Waste Pro NC and the

North Carolina plaintiffs likewise did not have standing to sue Waste Pro SC.

       In so finding, this court stated:

               Considering the fact that plaintiffs alleged joint employer theory in
       their complaint and that this theory is now rendered useless by the dismissal
       of Waste Pro USA, the court orders plaintiffs to file an amended complaint.
       This new complaint should reflect the court’s determination that plaintiffs

                                              8
       may not bring a claim in which both North and South Carolina plaintiffs are
       suing both Waste Pro NC and Waste Pro SC. Regardless of whether
       plaintiffs choose to re-file with North Carolina plaintiffs against Waste Pro
       NC or with South Carolina Plaintiffs against Waste Pro SC, this amended
       complaint should allege with appropriate specificity the existence of an
       employment relationship between the remaining plaintiffs and the
       remaining defendants.

ECF No. 170 at 33 (emphasis added).

       Defendants and plaintiffs interpret this holding differently. Defendants correctly

contend that the court found that the South Carolina and North Carolina plaintiffs may

not proceed together in the same lawsuit because the North Carolina plaintiffs would lack

standing to sue the South Carolina defendant and the South Carolina plaintiffs would lack

standing to sue the North Carolina defendant. Therefore, the court ordered either the

North Carolina plaintiffs to file an amended complaint against Waste Pro NC or the

South Carolina plaintiffs to file an amended complaint against Waste Pro SC. This is the

correct interpretation of the court’s order. However, plaintiffs interpreted this order to

mean that the South Carolina plaintiffs and North Carolina plaintiffs may proceed

together but must distinguish their claims such that the claims of the North Carolina

plaintiffs are asserted only against Waste Pro NC and the claims of the South Carolina

plaintiffs are asserted only against Waste Pro SC. This was not the court’s intended

holding.

       The order clearly states: “Regardless of whether plaintiffs choose to re-file with

North Carolina plaintiffs against Waste Pro NC or with South Carolina Plaintiffs against

Waste Pro SC, this amended complaint should allege with appropriate specificity the

existence of an employment relationship between the remaining plaintiffs and the

remaining defendants.” ECF No. 170 at 33 (emphasis added). This holding forecloses

the possibility that the North Carolina plaintiffs and South Carolina plaintiffs may
                                              9
proceed together in the same lawsuit. Nevertheless, plaintiffs filed their Third Amended

Complaint based on their interpretation of the holding. In that complaint, plaintiffs

distinguish their claims by asserting the claims of the North Carolina plaintiffs against

Waste Pro NC and the claims of the South Carolina plaintiffs against Waste Pro SC.

       Plaintiffs’ misinterpretation of the court’s order and subsequent complaint has an

interesting procedural effect. Subject matter jurisdiction, and thus standing, is subject to

a claim-by-claim analysis. Under such an analysis, there are no standing problems with

plaintiffs’ Third Amended Complaint because each claim satisfies the three requirements

of standing.

       The “irreducible constitutional minimum of standing” requires (1) “an injury in

fact—a harm suffered by the plaintiff that is concrete and actual or imminent, not

conjectural or hypothetical”; (2) “causation—a fairly traceable connection between the

plaintiff's injury and the complained-of conduct of the defendant”; and (3)

“redressability—a likelihood that the requested relief will redress the alleged injury.”

McBurney v. Cuccinelli, 616 F.3d 393, 402 (4th Cir. 2010). Each of the plaintiffs’

claims alleges an injury-in-fact, causation between the plaintiff and his or her employer,

and redressability. Therefore, by distinguishing the claims of the North Carolina

plaintiffs and the South Carolina plaintiffs, the Third Amended Complaint rids plaintiffs

of any standing issues. However, the result of the Third Amended Complaint is

misjoinder.

       Under the Third Amended Complaint, the North Carolina plaintiffs and the South

Carolina plaintiffs seek distinct rights to relief against distinct defendants. Under Rule

20:



                                             10
        Persons may join in one action as plaintiffs if:
                (A) they assert any right to relief jointly, severally, or in the
        alternative with respect to or arising out of the same transaction, occurrence,
        or series of transactions or occurrences; and
                (B) any question of law or fact common to all plaintiffs will arise in
        the action.

Fed. R. Civ. P. 20. Plaintiffs in this case do not assert a right to relief jointly, severally,

or in the alternative. The South Carolina plaintiffs seek relief from Waste Pro SC based

on its allegedly wrongful actions, and the North Carolina plaintiffs seek relief from Waste

Pro NC based on its allegedly wrongful actions. Without plaintiffs’ shared claims against

Waste Pro USA, they are improperly joined under Rule 20.

        Under Rule 21, “[m]isjoinder of parties is not a ground for dismissing an action.”

Fed. R. Civ. Pro. 21. However, “the court may at any time, on just terms, add or drop a

party [or] sever any claim against a party.” Id. A district court possesses broad

discretion in determining whether severance under Rule 21 is appropriate. Saval v. BL,

Ltd., 710 F.2d 1027, 1031–32 (4th Cir. 1983). To avoid the confusion that would result

from the continued joinder of these distinct claims and to ensure that each defendant

understands the wrongs alleged against it, severance is appropriate. Therefore, the court

orders plaintiffs to file amended complaints that separate the current action against Waste

Pro SC and Waste Pro NC. The result of the amended complaints should be two separate

actions. In one, the North Carolina plaintiffs may allege their claims against Waste Pro

NC. In the other, the South Carolina plaintiffs may allege their claims against Waste Pro

SC. For these reasons, the court severs the claims and grants plaintiffs leave to file

amended complaints consistent with this order.




                                               11
       C. Failure to State a Claim

       Similarly, defendants argue that the Third Amended Complaint fails to state a

claim upon which relief could be granted because it “does not identify any wrongful

actions by any particular defendant.” ECF No. 178 at 6. In other words, defendants

argue that the Third Amended Complaint merely asserts generalized allegations against

them collectively and fails to put each defendant on notice of the wrongful conduct

alleged against it. The court disagrees and finds that the Third Amended Complaint

sufficiently states a claim upon which relief can be granted.

       Discussed above, plaintiffs filed their Third Amended Complaint in order to

distinguish the claims of the South Carolina plaintiffs from the claims of the North

Carolina plaintiffs, based on their interpretation of the July 25 Order. To that end, the

Third Amended Complaint specifically states, “this Complaint does not allege, and

should not be construed as alleging, a claim against either Defendant by a person not

employed by that Defendant.” ECF No. 173 at 1. Despite this disclaimer, plaintiffs’

allegations within the complaint distinguish their claims with mixed results. The Third

Amended Complaint does, often confusingly, conflate Waste Pro SC and Waste Pro NC

as the “Defendants” and the North Carolina plaintiffs and the South Carolina plaintiffs as

the “Plaintiffs.” Plaintiffs explain in their response to defendants’ motion to dismiss that

“the Third Amended Complaint makes common allegations against both defendants

because each violated the FLSA in a similar manner as to each’s respective employees.”

ECF No. 181 at 11. A focused reading of the Third Amended Complaint reveals specific

allegations against each of the defendants sufficient to put each on notice of the wrongs

alleged against it. Because the court must construe a complaint liberally in favor of the



                                             12
plaintiffs, it finds that the complaint sufficiently alleges legally cognizable harms against

each defendant.

       Moreover, this order mandates that plaintiffs separate the claims against each

defendant into two separate actions. Distinct complaints against the distinct defendants

will make clear the wrongful acts alleged against each party. Therefore, the court denies

the defendants’ motion to dismiss on this ground.

       D. Motor Carrier Act Exemption of the FLSA

       Defendants argue that the plaintiffs’ FLSA claims are barred by the Motor Carrier

Act (“MCA”), which exempts certain classes of employers from the FLSA’s overtime

protections, and thus do not state a claim for which relief can be granted. In response,

plaintiffs raise two arguments, one procedural and one substantive. First, plaintiffs argue

that the defendants waived their MCA exemption argument because they failed to raise it

in their first motions to dismiss. Second, plaintiffs argue that the facts pled are

insufficient to establish that the MCA exemption applies. Because the court finds that

this affirmative defense is an inappropriate basis for a motion to dismiss under these

circumstances, it rejects this ground for defendants’ motion to dismiss without addressing

plaintiffs’ waiver argument.

       Substantively, plaintiffs argue that the MCA exemption is not a proper ground for

dismissal because the facts before the court are insufficient to support a ruling on an

affirmative defense at this early stage of the litigation. Defendants, meanwhile, contend

that the facts contained in the pleadings clearly show that the MCA exemption applies to

bar the plaintiffs’ claims. The court agrees with plaintiffs.




                                              13
       Defendants contend that the MCA exemption bars plaintiffs’ claims under the

FLSA. The FLSA exempts from its overtime protections “any employee to whom the

secretary of Transportation has power to establish qualifications and maximum hours of

service pursuant to the provisions of section 31502 of Title 49 . . . .” 29 U.S.C. § 213.

Under that section, the Secretary has jurisdiction over any employee who is a “motor

carrier,” 49 U.S.C. § 31502, defined as “a person providing motor vehicle transportation

for compensation,” 49 U.S.C. §13102(14). Importantly, the transportation provided by

the employees must be in interstate commerce to trigger MCA exemption. 49 U.S.C.

§13501(1)(A).

       “The purpose of a Rule 12(b)(6) motion is to test the sufficiency of the complaint,

and rarely will this involve assessing the sufficiency of defenses.” Rogers v.

Unitedhealth Grp., Inc., 144 F. Supp. 3d 792, 802–03 (D.S.C. 2015) (citing Taylor v. Oak

Forest Health & Rehab., LLC, 2013 WL 4505386, at *3 (M.D.N.C. Aug. 22, 2013).

“The burden of establishing an affirmative defense rests with the defendant, and ‘a

motion to dismiss filed under [Rule] 12(b)(6) . . . generally cannot reach the merits of an

affirmative defense.’ ” Id. (quoting Goodman v. Praxair, Inc., 494 F.3d 458, 464 (4th

Cir.2007) (en banc)). There are “relatively rare circumstances where facts sufficient to

rule on an affirmative defense are alleged in the complaint.” Id. (quoting Goodman, 494

F.3d at 464).

       The parties dispute whether the complaint sufficiently alleges that plaintiffs

engaged in interstate transportation such that it is appropriate for the court to rule on the

affirmative defense on a motion to dismiss. Defendants rely on a number of allegations




                                              14
in the Third Amended Complaint, which they claim conclusively allege that plaintiffs

travelled in interstate commerce while on the job:

       During plaintiffs’ employment with W[aste] P[ro] SC or W[aste] P[ro] NC,
       each defendant employed at least two employees who handled goods,
       materials, and supplies which travelled in interstate commerce, such as the
       waste disposal trucks and other items used to run the business.

ECF No. 173 at ¶20;

       Defendants’ Waste Disposal Drivers, including Plaintiffs and the Putative
       Class Members, all drove assigned routes to collect and dispose of
       residential or commercial waste and/or recyclable material for Defendants’
       customers throughout South Carolina and North Carolina.

Id. at ¶ 39. These portions of the complaint, Defendants argue, clearly allege that

plaintiffs are “motor carriers” because they allege that plaintiffs travelled in interstate

commerce.

       Plaintiffs disagree, arguing that an employee can handle goods that have travelled

in interstate commerce, thereby triggering coverage under the FLSA, without actually

using the goods in interstate transportation, as required under the MCA exemption.

Courts in the Fourth Circuit have accepted this narrow distinction. “It is well established

that local business activities fall within the FLSA when an enterprise employs workers

who handle goods or materials that have moved or have been produced in interstate

commerce.” Brock v. Hamad, 867 F.2d 804, 808 (4th Cir.1989). “This includes

situations where an employer purchases goods which have moved in interstate commerce

and his employees use such goods in the course of their employment, even when the

enterprise is the ultimate consumer of those goods.” Rains v. E. Coast Towing &

Storage, LLC, 820 F. Supp. 2d 743, 749 (E.D. Va. 2011) (citing Brock, 867 F.2d at 808).




                                              15
        The allegations of the Third Amended Complaint do not give the court sufficient

grounds to determine the validity of defendants’ MCA exemption defense. The

complaint clearly alleges that the “goods, materials, and supplies” used by plaintiffs

travelled in interstate commerce, but it does not clearly allege that plaintiffs themselves

travelled in interstate commerce while on the job. Therefore, the allegations of the Third

Amended Complaint do not conclusively show that MCA exemption bars plaintiffs’

FLSA claims. To be sure, defendants’ MCA exemption defense may be perfectly valid,

but the court is without the grounds to properly evaluate it at this stage in the litigation.

Because discovery is necessary to determine whether MCA exemption applies, the issue

is better suited for a motion for summary judgment. For these reasons, the court rejects

this ground for defendants’ motion to dismiss.

        E. FLSA Preemption of SCPWA Claims

        Defendants next argue that the South Carolina plaintiffs’ SCPWA claims are

preempted by the FLSA. Plaintiffs again respond with both a procedural and a

substantive argument. Plaintiffs’ procedural argument exactly mirrors its argument with

respect to the MCA exemption defense, discussed above. Again, because the court finds

that the motion to dismiss on this ground is inappropriate at this stage of the litigation, it

need not resolve the merits of plaintiffs’ waiver argument. Substantively, the South

Carolina plaintiffs argue that their claims under the SCPWA are not duplicative of their

claims under the FLSA and thus not preempted. The court agrees.

        Defendants rely on Anderson v. Sara Lee Corp. for the contention that plaintiff’s

SCPWA claims are barred. 508 F.3d 181, 194 (4th Cir 2007). In Anderson, the Fourth

Circuit found that “Congress prescribed exclusive remedies in the FLSA for violations of



                                              16
its mandates.” 508 F.3d at 194. Invoking the doctrine of “obstacle preemption,” the

court held that the plaintiffs there could not avail themselves of state law remedies to

protect rights that are merely duplicative of the rights guaranteed under the FLSA. Id.

The court reasoned that, because Congress intended the FLSA’s remedies to be exclusive,

allowing plaintiffs to bring duplicative state law claims would “ ‘stand[ ] as an obstacle to

the accomplishment of the full purposes and objectives of’ the FLSA.” Id. at 193

(quoting Worm v. Am. Cyanamid Co., 970 F.2d 1301, 1305 (4th Cir. 1992)).

       Courts in the Fourth Circuit have found that where the SCWPA provides for relief

broader than or distinct from that provided for by the FLSA, claims under the former are

not preempted by the latter. In Meller v. Wings Over Spartanburg, LLC, the court found

that the plaintiffs’ claim to recover withheld tips in excess of the minimum wage under

the SCPWA was not preempted by the FLSA. 2016 WL 1089382, at *3 (D.S.C. Mar. 21,

2016). The court rested its decision on the fact that the FLSA did not guarantee the

substantive rights implicated by such a claim—namely, the plaintiffs’ entitlement to their

tips in excess of the FLSA’s minimum wage. Id. Other courts have denied motions to

dismiss SCWPA claims under similar analyses. See Foster v. M5 Hosp. Grp., LLC, 2015

WL 5024404, at *5 (D.S.C. Aug. 24, 2015) (finding that “[a] cause of action under the

state wage statute is separate and distinct from the FLSA claims” because, unlike the

FLSA, that statute “is not limited to controversies involving minimum wage and overtime

but applies to all wages due, and the plaintiff’s claim is based on lack of written notice of

deductions”); Spallone v. SOHO Univ., Inc., 2015 WL 5098154, at *5 (D.S.C. Aug. 31,

2015) (same).




                                             17
        Further, the district court in Xue v. J&B Spartanburg LLC, found that a plaintiff’s

right to treble damages under the SCPWA made the relief sought broader than that

provided for by the FLSA. 2016 WL 3017223, at *2 (D.S.C. May 26, 2016). The court

also found that a claim under the SCWPA’s notice requirements is distinct from an FLSA

claim. Id. There, the court noted that “the FLSA does not prevent states from creating a

parallel regulatory scheme that provides additional protections for employees.” Id. at *2

(citing 29 U.S.C. § 218(a)). In considering SCPWA claims very similar to the ones at

issue here, the court stated:

        the SCPWA both creates a right and a means of enforcing that right that
        provides additional remedies not available under the FLSA, such as the
        employee’s recovery for three times the amount owed, plus costs and
        reasonable attorney's fees. S.C. Code Ann. § 41-10-80. Furthermore,
        Plaintiffs’ SCPWA claims are separate and distinct from their FLSA claim
        because they are seeking unpaid overtime wage payments that are based
        upon an agreed-upon hourly rate, pursuant to their fixed monthly salary,
        which is higher than the federal minimum wage rate . . . . Moreover, several
        of Plaintiffs’ SCPWA claims are unrelated to their overtime wage claims,
        specifically their allegations of Defendants’ failure to provide Plaintiffs
        with the proper notice at the time of hiring, a timely written notice of any
        changes in their terms of employment, and wage statements for each pay
        period.

Id., at *2.

        Here, Plaintiffs’ SCPWA claims allege violations of § 41-10-40(C) and § 41-10-

30(A), which provide, respectively, that:

        [a]n employer shall not withhold or divert any portion of an employee’s
        wages unless the employer is required or permitted to do so by state or
        federal law or the employer has given written notification to the employee
        of the amount and terms of the deductions . . . .

        ....

        Every employer shall notify each employee in writing at the time of hiring
        of the normal hours and wages agreed upon, the time and place of payment,
        and the deductions which will be made from the wages, including payments

                                            18
       to insurance programs. The employer has the option of giving written
       notification by posting the terms conspicuously at or near the place of work.
       Any changes in these terms must be made in writing at least seven calendar
       days before they become effective. This section does not apply to wage
       increases.

S.C. Code Ann. § 41-10-40(C); S.C. Code Ann § 41-10-30(A).

       The Third Amended Complaint specifically alleges SCPWA violations based on

Waste Pro SC’s failure to provide plaintiffs with the proper notice of the hours and wages

agreed upon at the time of hiring, its failure to provide timely written notice of changes in

the terms of employment and wage statements, and improperly withholding wages.

Further, plaintiffs seek treble damages for these violations, as provided for by the

SCPWA. Plaintiffs’ “notice” claims under the SCWPA are distinct from its FLSA claims

because they seek relief distinct from that provided for by the FLSA. Therefore,

plaintiffs’ notice claims are not preempted by the FLSA.

       Plaintiffs also allege an unpaid wage claim under the SCPWA. Although this

claim seeks the same type of relief that is recoverable under the FLSA, the SCPWA

provides for broader relief for this harm in the form of treble damages. The Third

Amended Complaint merely alleges that the plaintiffs are entitled to “all compensation of

wages due to them.” ECF 173 at ¶ 101 (internal quotation marks omitted). To the extent

that plaintiffs’ SCWPA claims seek wages equal to or less than the amount recoverable

under the FLSA, those SCWPA claims would be duplicative of their claims under the

FLSA. However, plaintiffs seek treble damages for these SCWPA claims, which is

broader relief than the relief provided for under the FLSA. Therefore, plaintiffs’ unpaid

wage claim under the SCWPA is not duplicative of their FLSA claims to the extent that

they seek treble damages. See Xue, 2016 WL 3017223, at *3. Because plaintiffs are



                                             19
seeking relief under the SCWPA that is either broader than or distinct from that which is

recoverable under the FLSA, their SCWPA claims are not preempted. Thus, the court

denies defendants motion to dismiss on this ground.

                                  IV. CONCLUSION

       For the foregoing reasons the court DENIES the motion to dismiss, SEVERS the

lawsuit, and ORDERS plaintiffs to file amended complaints consistent with this order.

       AND IT IS SO ORDERED.




                                     DAVID C. NORTON
                                     UNITED STATES DISTRICT JUDGE

November 12, 2019
Charleston, South Carolina




                                           20
